                  Case 5:21-cv-00876 Document 1 Filed 09/15/21 Page 1 of 5




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION

TARA DIGIACOMO                                                  §
     Plaintiff,                                                 §
                                                                §
v.                                                              §        CIVIL ACTION NO. 5:21-cv-00876
                                                                §
LJT TRUCKING, INC. AND CARLOS                                   §
ALEMAN,                                                         §
      Defendants.                                               §       JURY TRIAL REQUESTED



                                  DEFENDANT LJT TRUCKING, INC.’S
                                       NOTICE OF REMOVAL


           Pursuant to 28 U.S.C §§ 1332(a), 1441, and 1446, Defendant LJT TRUCKING, INC.,

hereby gives notice of the removal of this cause of action to the United States District Court for

the Western District of Texas, San Antonio Division. Defendant LJT TRUCKING, INC. states as

grounds for removal the following:

                                 PROCEDURAL STATUS OF THE CASE

           1.       Plaintiff, TARA DIGIACOMO, filed suit on August 31, 2021. The case was filed

in the 408th Judicial District Court of Bexar County, Texas under cause number 2021-CI-18377,

case style Tara DiGiacomo v LJT Trucking, Inc. and Carlos Aleman. 1

           2.       The Judicial District Clerk of Bexar County, Texas issued its citation to LTJ

Trucking, Inc. on September 13, 2021. 2

           3.       LJT Trucking, Inc. has not been properly served at this time, thereby this Notice of

Removal is filed timely.


1
    See Ex. C (Plaintiff’s Original Petition)
2
    See Ex. D (Request for Process). Defendant LJT Trucking has not been properly served at this time.
               Case 5:21-cv-00876 Document 1 Filed 09/15/21 Page 2 of 5




        4.       All pleadings, process, orders, and other filings in the state court action accompany

this notice. See 28 U.S.C. § 1446(a).

        5.       This Notice of Removal is being filed in the record office of the Clerk of the United

States District Court for the Western District of Texas, San Antonio Division.

        6.       Defendant will promptly file a copy of this Notice of Removal with the Bexar

County District Clerk.

                                              BACKGROUND

        7.       This case arises out of a motor vehicle accident that occurred in San Antonio, Bexar

County, Texas on July 19, 2020. The drivers involved in the collision were: Plaintiff, Tara

DiGiacomo, and Defendant, Carlos Aleman. Plaintiff Tara DiGiacomo claims that she suffered

personal injuries as a result of the alleged negligence of Defendant, Carlos Aleman.

        8.       Plaintiff, Tara DiGiacomo, currently resides in Bexar County, Texas and is a citizen

of the State of Texas.

        9.       Defendant LJT Trucking, Inc. is a corporation authorized to do business in Texas

with its principal place of business in the State of Florida. 3 LJT Trucking, Inc. is also incorporated

in the State of Florida. 4 Because LJT Trucking, Inc’s headquarters and principal place of business

is located in Hialeah, Florida and LJT Trucking, Inc. is incorporated in the State of Florida, LJT

Trucking, Inc. is a citizen of the State of Florida for purposes of diversity jurisdiction.

        10.      On information and belief, Defendant Carlos Aleman resides in Opa Locka,

Florida, and is a citizen of the State of Florida.




3
  See Ex. F (LJT Trucking, Inc.’s Registration in Florida); See also Ex. G (LJT Trucking, Inc.’s 2020 Annual Report
in Florida).
4
   See Ex. F (LJT Trucking, Inc.’s Registration with Florida Secretary of State).

                                                         2
                   Case 5:21-cv-00876 Document 1 Filed 09/15/21 Page 3 of 5




                     BASIS FOR ORIGINAL FEDERAL COURT JURISDICTION

           11.       Plaintiff Tara DiGiacomo demands judgment in an amount over $1,000,000 5 and

the Plaintiff and the Defendants in this matter are citizens of different States. The district courts

therefore have original jurisdiction of this matter according to 28 U.S.C § 1332(a).

                                           PROPRIETY OF REMOVAL

           12.       LJT Trucking, Inc. has not been served with Plaintiff’s Original Petition to date,

and thereby this Notice of Removal is timely filed. Upon information and belief, Defendant Carlos

Aleman has not been properly served at this time either.

           13.       On information and belief, no other defendant has been served with citation so no

consent to removal is necessary. 28 U.S.C. § 1446(b)(2)(A).

           14.       This court has original jurisdiction of this matter under 28 U.S.C § 1332(a).

           15.       Except as otherwise expressly provided by an Act of Congress, any civil action

brought in a state court of which the district courts of the United States have original jurisdiction

may be removed to the district court of the United States for the district and division embracing

the venue where the state court action was pending. See 28 U.S.C § 1446(a). The state court action

that is the subject of this notice of removal is pending in Bexar County, Texas, which is found in

the Western District of Texas, San Antonio Division. Therefore, venue of this removed action is

proper in this Court and Division.

           16.       Removal is not barred by 28 U.S.C. § 1445. Defendant Carlos Aleman is not a

citizen or resident of the State of Texas, so removal is not prohibited by 28 U.S.C. § 1441(b).

Defendant LJT Trucking, Inc, is a corporation authorized to do business in Texas with its principal




5
    See Ex. C (Plaintiff’s Original Petition).

                                                      3
                Case 5:21-cv-00876 Document 1 Filed 09/15/21 Page 4 of 5




place of business in the State of Florida. 6 LJT Trucking, Inc. is also incorporated in the State of

Florida. 7 Because LJT Trucking, Inc’s headquarters and principal place of business is located in

Hialeah, Florida and LJT Trucking, Inc. is incorporated in the State of Florida, LJT Trucking, Inc.

is a citizen of the State of Florida for purposes of diversity jurisdiction.

        17.      Pursuant to 28 U.S.C § 1446(a) and Rule 81 of the Federal Rules of Civil Procedure,

Defendants have attached hereto:

                 (1) A list of all parties in the case, their party type, and the current status of the
                     removed case;

                 (2) A civil cover sheet and certified copy of the state court docket sheet; a copy of
                     all pleadings that assert causes of action; all answers to such pleadings and a
                     copy of all process and orders served upon the party removing the case to this
                     court (if any);

                 (3) A complete list of attorneys involved in the action being removed, including
                     each attorney’s bar number, address, telephone number, and part or parties
                     represented by him or her;

                 (4) A record of which parties have requested trial by jury; and

                 (5) The name and address of the Court from which the case is being removed.

              REQUEST FOR HEARING AND JURISDICTIONAL DISCOVERY

        18.      If Plaintiff Tara DiGiacomo contests this removal, Defendants request:

              a. A hearing regarding this Court’s jurisdiction over, and the propriety of removal of,
                 this matter;

              b. The opportunity to present evidence demonstrating the existence of federal
                 jurisdiction and the propriety of removal; and

              c. Leave to conduct limited discovery related to those issues.

                                              JURY DEMAND



6
  See Ex. F (LJT Trucking, Inc.’s Registration in Florida); See also Ex. G (LJT Trucking, Inc.’s 2020 Annual Report
in Florida).
7
   See Ex. F (LJT Trucking, Inc.’s Registration with Florida Secretary of State).

                                                         4
             Case 5:21-cv-00876 Document 1 Filed 09/15/21 Page 5 of 5




       19.     Defendants demand a jury trial.

       WHEREFORE, PREMISES CONSIDERED, Defendant LJT Trucking, Inc. removes the

above captioned action from the 408th District Court of Bexar County, Texas to the United States

District Court for the Western District of Texas, San Antonio Division.



                                             Respectfully submitted,

                                             THE FUENTES FIRM, P.C.

                                             /s/ David Helmey
                                             DAVID HELMEY
                                             State Bar No. 24092504
                                             Federal Bar No. 2790922
                                             AUTUMN DELEE
                                             State Bar No. 24120542
                                             5507 Louetta Road, Suite A
                                             Spring, Texas 77379
                                             Telephone: (281) 378-7640
                                             Facsimile: (281) 378-7639
                                             david@fuentesfirm.com
                                             autumn@fuentesfirm.com
                                             ATTORNEY FOR DEFENDANT
                                             LJT TRUCKING, INC.



                                CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic
service are being served with a copy of this document via the Court’s CM/ECF system per W.
Dist. Tex. Loc. R. LR5.1. A true and correct copy of the foregoing Defendant’s Notice of Removal
was served upon counsel of record in compliance with the Federal Rules of Civil Procedure by
certified mail, return receipt requested, telephonic communications, hand delivery and/or U.S.
Mail on this September 15, 2021.

                                                     /s/ David Helmey
                                                     DAVID HELMEY




                                                 5
